                                                                                                  7/9/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Dominion Capital LLC,

                         Plaintiff,
                                                                             21-cv-2258 (AJN)
                 –v–
                                                                                  ORDER
  Milton C. Ault, III,

                         Defendant.



ALISON J. NATHAN, District Judge:

      The Defendant’s request for an adjournment of the initial pretrial conference is DENIED.
Defendant’s request for the calculation of deadlines to begin on August 9, 2021 is also DENIED.




       SO ORDERED.

 Dated: July 9, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                               1
